DETAILED ACTION
This action is responsive to the amendment filed on 6/16/2022. Claims 1-20 are pending and have been examined.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 9, 10, 11, and 17 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Malina (US 20150339319 A1, hereinafter Malina)
As per claim 1:
A method comprising: receiving, by a host system, zone characteristic data from a memory sub-system comprising a memory device [Malina discloses a computer system including a host (host system) and storage devices (memory sub-system)(para. 20, lines 1-3); where the host includes a CPU for executing instructions and a RAM that loads computer-executable instructions such as zone aware file system and operating system from a storage device (para. 22, lines 1-9), where the operating system may further comprise specific file systems such as CMR specific file system and SMR specific file system (para. 23, lines 1-6; also see claim 14); where the CMR and SMR specific file systems, which can be stored in the host’s RAM and executed by the host CPU, are capable of managing and accessing the zones in the storage device (para. 48, lines 1-7; also see claim 18) and would necessarily have accessed (received) or already possessed the locations of the zones (zone characteristic data) when being loaded onto the host RAM], wherein the memory device comprises a plurality of zones [Malina shows a plurality of zones in its storage device (memory device) (para. 48, lines 1-7)] and wherein the zone characteristic data comprises one or more locations in the memory device corresponding to the plurality of zones [Malina teaches that its CMR and SMR specific file systems, which can be stored in the host’s RAM, are capable of managing and accessing the zones in the storage device (para. 48, lines 1-7; also see claim 18) and would necessarily have accessed or already possessed the locations of the zones (zone characteristic data)]; identifying, by the host system, a write request that comprises file system data for a file system [Malina teaches that its zone aware files system, which can be stored in and executed by the host, (para. 22, lines 1-9), may accept files (file system data) from a host write command (para. 43, lines 1-6)]; identifying, by the host system, based on the file system data, a zone of the plurality of zones; [Malina teaches evaluating the file based on an attribute criteria and routing the file to different zones (para. 44, lines 1-9), where the storing of the files by the CMR and SMR specific file systems into either the CMR or SMR zones may comprise identifying the zones (para. 44, lines 1-9; para. 48, lines 1-7; also see claim 18), where the zone as recited in the claim may correspond to one of the zones into which the CMR or SMR specific file system stores the file.]; allocating, by the host system, based on the zone characteristic data, a storage unit in the zone; and [Malina teaches that CMR and SMR specific file system, which can be stored in the host’s RAM, are can store the files in their respective zones (para. 44, lines 6-9), where the CMR and SMR file systems writes would necessarily be based on the locations of the zones (zone characteristic data)] and providing, by the host system, a location of the storage unit to the memory sub-system to store the file system data on the memory device. [Malina teaches a controller in the storage device that writes data according to a write command received (para. 36, lines 1-3; para. 79, lines 1-8)]
As per claim 6, Malina teaches all the limitations of claim 1 as shown above, and further teaches:
wherein the file system data comprises data of a new file, and wherein allocating the storage unit comprises: [Malina teaches storing downloaded or streamed files originating from outside the computer system (para. 29, lines 1-8) as well as new user files (para. 65, lines 10-12)] determining the file system data comprises different data types, wherein a first portion of the file system data comprises file data and a second portion of the file system data comprises file metadata [Malina determining a file contains file data and file header containing metadata (para. 56, lines 1-5)]; selecting different zones based on the different types of data, wherein a first zone is for data of a file and a second zone is for metadata of the file; and writing, by the host system, the file data to the first zone and the file metadata to the second zone. [Malina teaches writing the file data to a SMR zone (first zone) and storing the metadata in a CMR zone (second zone) (para. 56, lines 3-7)]
As per claim 9, Malina teaches all the limitations of claim 1 as shown above, and further teaches:
wherein the zone characteristic data sent from the memory sub- system to the host system indicates physical characteristics of the memory device [Malina teaches that its SMR specific file system, which is a part of an operating system (para. 23, lines 1-6) stored in host RAM and executed by host CPU (para. 22, lines 1-9), determines existence of any obsolete files in the zones it manages (para. 82, lines 1-4), where the SMR specific file system manages SMR (shingled magnetic recording media) type media (para. 24, lines 1-5); the locations of the zones referenced to the SMR specific file system would necessarily indicate the zone is located on an SMR media. (physical characteristic)] and comprises garbage collection data and one or more physical memory locations on the memory device. [Malina teaches that the SMR specific file system selects a zone (physical memory location) with the most obsolete data (garbage collection data) as the target zone in the block which is garbage collected, so the zone will be made available for future write operations (para. 83, lines 1-12)]
As per claim 10, Malina teaches all the limitations of claim 1 as shown above, and further teaches:
wherein allocating the storage unit based on the zone characteristic data comprises allocating multiple storage units in non-adjacent zones [Malina teaches, for a specific file, storing its metadata in a CMR zone while storing the rest of the file in a SMR zone (para. 56, lines 3-7), where the CMR memory and the SMR memory comprise different storage media and may even be stored in different storage devices (para. 27, lines 9-11; para 30, lines 1-4), where the CMR zone and the SMR zone would necessarily be non-adjacent] and wherein providing the location comprises providing a location of each of the multiple storage units to a controller of the memory sub-system to stripe the file system data across the non-adjacent zones.  [Malina teaches a controller for writing data according to a host write command to an SSD or disk (para. 36, lines 1-3; also see fig. 2 illustrating a disk, SSD, and the controller)]
As per claim 11, Malina teaches all the limitations of claim 1 as shown above, and further teaches:
wherein allocating the storage unit based on the zone characteristic data comprises allocating multiple storage units in zones of different memory devices [Malina teaches, for a specific file, storing its metadata in a CMR zone while storing the rest of the file in a SMR zone (para. 56, lines 3-7), where the CMR memory and the SMR memory may be stored in different devices (para. 27, lines 9-11; para 30, lines 1-4)] and wherein providing the location comprises providing locations of the multiple storage units to a controller of the memory sub-system to stripe the file system data across the zones of the different memory devices.  [Malina teaches a controller for writing data according to a host write command to a SSD or disk (para. 36, lines 1-3; also see fig. 2 illustrating a disk, SSD, and the controller)]
As per claim 17,
A non-transitory computer-readable medium storing instructions, which when executed by a processing device, cause the processing device to perform operations comprising: [Malina discloses a computer system including a host (host system) and storage devices (memory sub-system)(para. 20, lines 1-3); where the host includes a CPU for executing instructions and a RAM that loads computer-executable instructions such as zone aware file system and operating system (para. 22, lines 1-9), where the operating system may further comprise CMR specific file system and SMR specific file system (para. 23, lines 1-6; also see claim 14)] receiving zone characteristic data from a memory sub-system comprising a memory device [where the CMR and SMR specific file systems, which can be stored in the host’s RAM (para. 23, lines 1-6 shows operating system comprising specific file systems such as CMR and SMR specific file systems; para. 22, lines 1-9 shows RAM storing operation system among other instructions), are capable of managing and accessing the zones in the storage device (para. 48, lines 1-7; also see claim 18) and would necessarily have received the locations of the zones (zone characteristic data) or have possessed the locations when loaded onto the host RAM to be executed by the host CPU], wherein the memory device comprises a plurality of zones [Malina shows a plurality of zones in its storage device (memory device) (para. 48, lines 1-7)] and wherein the zone characteristic data comprises one or more locations in the memory device corresponding to the plurality of zones [Malina teaches that its CMR and SMR specific file systems, which can be stored in the host’s RAM, are capable of managing and accessing the zones in the storage device (para. 48, lines 1-7; also see claim 18) and would necessarily have accessed the locations of the zones (zone characteristic data) or already possessed the locations.]; identifying a write request that comprises file system data for a file system [Malina teaches that its zone aware files system, which can be stored in and executed by the host, (para. 22, lines 1-9), may accept files (file system data) from a host write command (para. 43, lines 1-6)]; determining that the file system data is associated with at least one of the plurality of zones [Malina teaches evaluating the file based on an attribute criteria and routing the file to different zones (para. 44, lines 1-9)]; allocating a storage unit in a zone based on the zone characteristic data [Malina teaches that CMR and SMR specific file system, which can be stored in the host’s RAM, are can store the files in their respective zones (para. 44, lines 6-9), where the CMR and SMR file systems writes would necessarily be based on the locations of the zones (zone characteristic data)]; and providing a location of the storage unit to the memory sub-system to store the file system data on the memory device.  [Malina teaches a controller in the storage device that writes data according to a write command received (para. 36, lines 1-3; para. 79, lines 1-8)]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Malina in view of Lu et al. (US 20170060898 A1, hereinafter Lu)
As per claim 3, Malina teaches all the limitations of claim 1 as shown above. Malina does not explicitly disclose, but Lu discloses:
wherein the file system comprises a copy on write (COW) file system that copies file data before modifying the file data, wherein the copy on write file system comprises a B-Tree File System (BTRFS). [Lu teaches a file system comprising Copy-on-write B-tree (para. 21, lines 5-8)]
Malina and Lu are analogous to the claimed invention because they are in the same field of endeavor involving data storage.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Malina and Lu, to modify the disclosures by Malina to include disclosures by Lu since both Malina and Lu teach data storage in storage systems. Therefore, it would be applying a known technique (providing a file system using copy-on-write and B-tree systems) to a known device (memory device for storing file system data in a plurality of zones according to host directives) ready for improvement to yield predictable results (memory device for storing file system data in a plurality of zones according to host directives, where the file system utilizes copy-on-write and B-tree systems for more securely administration file modifications and better representing file relations).
Therefore, it would have been obvious to combine Malina and Lu for the benefit of creating a method to obtain the above specified limitations.
As per claim 4, Malina teaches all the limitations of claim 1 as shown above. Malina does not explicitly disclose, but Lu discloses:
wherein the storage unit comprises an extent of the file system, wherein the extent comprises a contiguous group of blocks of the memory device that store a portion of a file. [Lu teaches that its entries (storage units) comprise extents of a file (para. 17, lines 1-7); Lu teaches its file extent can be represented by an offset and a number of data blocks occupied by the extent (para. 18, lines 11-17), where the extent would necessarily be contiguous if represented by a consecutive number of blocks.]
Malina and Lu are analogous to the claimed invention because they are in the same field of endeavor involving data storage.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Malina and Lu, to modify the disclosures by Malina to include disclosures by Lu since both Malina and Lu teach data storage in storage systems. Therefore, it would be applying a known technique (providing a storage unit with an extent of a file which is stored contiguously) to a known device (memory device for storing file system data in a plurality of zones according to host directives) ready for improvement to yield predictable results (memory device for storing file system data in a plurality of zones according to host directives, zones are provided with contiguously stored extents for better managing directory contents and structure).
Therefore, it would have been obvious to combine Malina and Lu for the benefit of creating a method to obtain the above specified limitations.
As per claim 19, Malina teaches all the limitations of claim 17 as shown above. Malina does not explicitly disclose, but Lu discloses:
wherein the file system comprises a copy on write (COW) file system that copies file data before modifying the file data, wherein the copy on write file system comprises a B-Tree File System (BTRFS). [Lu teaches a file system comprising Copy-on-write B-tree (para. 21, lines 5-8)]
Malina and Lu are analogous to the claimed invention because they are in the same field of endeavor involving data storage.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Malina and Lu, to modify the disclosures by Malina to include disclosures by Lu since both Malina and Lu teach data storage in storage systems. Therefore, it would be applying a known technique (providing a file system using copy-on-write and B-tree systems) to a known device (memory device for storing file system data in a plurality of zones according to host directives) ready for improvement to yield predictable results (memory device for storing file system data in a plurality of zones according to host directives, where the file system utilizes copy-on-write and B-tree systems for more securely administration file modifications and better representing file relations).
Therefore, it would have been obvious to combine Malina and Lu for the benefit of creating a method to obtain the above specified limitations.
As per claim 20, Malina teaches all the limitations of claim 17 as shown above. Malina does not explicitly disclose, but Lu discloses:
wherein the storage unit comprises an extent of the file system, wherein the extent comprises a contiguous group of blocks of the memory device that store a portion of a file. [Lu teaches that its entries (storage units) comprise extents of a file (para. 17, lines 1-7); Lu teaches its file extent can be represented by an offset and a number of data blocks occupied by the extent (para. 18, lines 11-17), where the extent would necessarily be contiguous if represented by a consecutive number of blocks.]
Malina and Lu are analogous to the claimed invention because they are in the same field of endeavor involving data storage.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Malina and Lu, to modify the disclosures by Malina to include disclosures by Lu since both Malina and Lu teach data storage in storage systems. Therefore, it would be applying a known technique (providing a storage unit with an extent of a file which is stored contiguously) to a known device (memory device for storing file system data in a plurality of zones according to host directives) ready for improvement to yield predictable results (memory device for storing file system data in a plurality of zones according to host directives, zones are provided with contiguously stored extents for better managing directory contents and structure).
Therefore, it would have been obvious to combine Malina and Lu for the benefit of creating a method to obtain the above specified limitations.
Claims 2, 5, 8, 12, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Malina in view of Bjørling et al. (US 20210089217 A1, hereinafter Bjorling)
As per claim 2, Malina teaches all the limitations of claim 1 as shown above, and further teaches:
wherein the memory sub-system comprises a Solid State Drive (SSD) [Malina teaches its storage device (memory sub-system) may include a solid state drive (para. 35, lines 1-2)]
Malina does not explicitly disclose, but Bjorling discloses:
and wherein the plurality of zones comprise Zoned Namespaces (ZNS). [Bjorling teaches a storage device comprising a plurality of zones and Zoned Namespace (ZNS) (para. 38, line 1 – para. 39, line 1-4)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Malina with Bjorling’s disclosures directed towards use of Zoned Namespaces (ZNS). Doing so would allow for improved administration of storage devices, as “utilizing ZNS 302 may collaborate with the host device such that the host device can be aware of soon-to-be finished zones or controller finished zones, allowing the host device to be informed early and to place data in the open zone if necessary.” [Bjorling: 0062]
Therefore, it would have been obvious to combine Malina and Bjorling for the benefit of obtaining the above specified limitations.
	
As per claim 5, Malina teaches all the limitations of claim 1 as shown above. Malina further teaches: 
wherein allocating the storage unit based the zone characteristic data comprises: determining, by the host system, that the zone of the memory device has sufficient space for the storage unit, [Malina teaches storing a file in the zones managed by a CMR specific file system upon determining the zones have sufficient capacity for storing the file (para. 70, lines 10-15)] responsive to the zone having sufficient space, allocating the storage unit in the zone. [Malina teaches storing a file in the zones managed by a CMR specific file system upon determining the zones have sufficient capacity for storing the file (para. 70, lines 10-15)]
Malina does not explicitly disclose, but Bjorling discloses:
wherein the determining is based on a write pointer of the zone and an end location of the zone; and [Bjorling teaches comparing the location of a write pointer location and the end location of a zone to determine whether a zone can accept more writes (para. 48, lines 9-13)]
Malina and Bjorling are analogous to the claimed invention because they are in the same field of endeavor involving data storage.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Malina and Bjorling, to modify the disclosures by Malina to include disclosures by Bjorling since both Malina and Bjorling teach evaluation of writable memory space. Therefore, it would be applying a known technique (using a write pointer and a zone end address to determine whether a zone has sufficient space for a write) to a known device (memory system where the zone of a memory device is evaluated for storing data) ready for improvement to yield predictable results (memory system where the zone of a memory device is evaluated for storing data using the write pointer location and the end address of the zone).
Therefore, it would have been obvious to combine Malina and Bjorling for the benefit of creating a method to obtain the above specified limitations.
As per claim 8, Malina teaches all the limitations of claim 1 as shown above. Malina does not explicitly disclose, but Bjorling discloses:
wherein receiving the zone characteristic data comprises the host system receiving the zone characteristic data from a controller of the memory sub-system, the zone characteristic data indicating a size, a write pointer, and a state of each of the plurality of zones.  [Bjorling teaches a controller that can store zone metadata (para. 28, lines 3-4), where the zone metadata stores information about each of the plurality of zones (para. 29, lines 1-2) and where such attributes included in the zone metadata and communicated to a host can comprise, among others, a ZCAP (size) (see para. 49, lines 5-7 indicating ZCAP “is the capacity available to write data to”; see para. 50 stating the writeable ZCAP value may be updated to the host device (para. 50, lines 1-4)), write pointer location (see para. 69, lines 1-8 indicating that, if there are any skips in the write pointer writes, the host device can read the zone metadata to resync with the next valid LBA indicated by the write pointer), and zone state (para. 52, lines 10-14 indicating the controller can inform the host device about transition of a zone’s state)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Malina with Bjorling’s disclosures directed towards providing a host system with certain zone information such as zone size, zone state, and the location of the write pointer in the zone. Doing so would allow for avoiding unnecessary operations on the storage device or the storage device being unable to write data to blocks as can be encountered in configurations where the host device is unaware of events in the storage device including errors. [Bjorling: para. 3, line 1 – para. 4, line 13]
Therefore, it would have been obvious to combine Malina and Bjorling for the benefit of obtaining the above specified limitations.
As per claim 12,
A system comprising: a memory device; and a processing device, operatively coupled with the memory device, to perform operations comprising: [Malina discloses a computer system including a host (host system) and storage devices (memory sub-system)(para. 20, lines 1-3); where the host includes a CPU for executing instructions and a RAM that loads computer-executable instructions such as zone aware file system and operating system (para. 22, lines 1-9), where the operating system may further comprise specific file systems such as CMR specific file system and SMR specific file system (para. 23, lines 1-6; also see claim 14)] configuring the memory device with a zone namespace having a plurality of zones, wherein the plurality of zones comprises a zone storing file system data of a file system; [Where the CMR and SMR specific file systems, which can be stored in the host’s RAM (para. 23, lines 1-6 shows operating system comprising CMR and SMR specific file systems; para. 22, lines 1-9 shows RAM storing operation system among other instructions) can store files into zones they manage (para. 44, lines 6-9), where the management of the storage by zones can comprise zone namespace.] transmitting a copy of file system data stored in the zone to the host system [Malina teaches a file system, such as the SMR specific file system, performing a read operation as a part of a data migration operation moving a file from one zone to another (para. 84, lines 1-12); Malina teaches that its host’s RAM also stores data read from the storage devices (para. 22, lines 9-13)]; receiving a request to allocate a storage unit at a location selected by the host system, the storage unit being in the plurality of zones [Malina teaches, for the migration process, migrating a file between zones managed by different file systems (para. 50, lines 1-4), where the file can be passed to file system to be stored in a zone managed by the file system (para. 50, lines 13-22), where Malina also teaches a memory controller in storage device for executing host write commands (para. 36, lines 1-6), where a command for storing or writing data also comprise an allocation request.]; receiving an updated copy of the file system data, wherein the updated copy is maintained by the host system and comprises a change [Malina teaches, where a read operation may form a part of a migration process (para. 84, lines 1-12), the read operation may involve correcting any errors in the file (para. 84, line 12 – para. 86, line 6)]; and storing the updated copy of the file system data at the location received from the host system. [Malina teaches, for the migration process, migrating a file between zones managed by different file systems (para. 50, lines 1-4), where the file can be passed to file system to be stored in a zone managed by the file system (para. 50, lines 13-22), where Malina also teaches a memory controller in storage device for executing host write commands (para. 36, lines 1-6)]
Malina does not explicitly disclose, but Bjorling discloses:
transmitting zone characteristic data to a host system, wherein the zone characteristic data comprises a write pointer of the zone; [Bjorling teaches a controller that can store zone metadata (para. 28, lines 3-4), where the zone metadata stores information about each of the plurality of zones (para. 29, lines 1-2) and where such attributes included in the zone metadata and communicated to a host can comprise write pointer location (see para. 69, lines 1-8 indicating that, if there are any skips in the write pointer writes, the host device can read the zone metadata to resync with the next valid LBA indicated by the write pointer),]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Malina with Bjorling’s disclosures directed towards providing a host system with certain zone information such as zone size, zone state, and the location of the write pointer in the zone. Doing so would allow for avoiding unnecessary operations on the storage device or the storage device being unable to write data to blocks as can be encountered in configurations where the host device is unaware of events in the storage device including errors. [Bjorling: para. 3, line 1 – para. 4, line 13]
Therefore, it would have been obvious to combine Malina and Bjorling for the benefit of obtaining the above specified limitations.
As per claim 14, Malina in view of Bjorling teaches all the limitations of claim 12 as shown above and further discloses:
wherein the processing device is a controller of a Solid State Drive (SSD) [Malina teaches its storage device (memory sub-system) may include a solid state drive (para. 35, lines 1-2)] and wherein the plurality of zones comprise Zoned Namespaces (ZNS). [Bjorling teaches a storage device comprising a plurality of zones and Zoned Namespace (ZNS) (para. 38, line 1 – para. 39, line 4)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Malina in view of Bjorling with Bjorling’s additional disclosures directed towards use of Zoned Namespaces (ZNS). Doing so would allow for improved administration of storage devices, as “utilizing ZNS 302 may collaborate with the host device such that the host device can be aware of soon-to-be finished zones or controller finished zones, allowing the host device to be informed early and to place data in the open zone if necessary.” [Bjorling: 0062]
Therefore, it would have been obvious to combine Malina and Bjorling for the benefit of obtaining the above specified limitations.

As per claim 18, Malina teaches all the limitations of claim 17 as shown above, and further teaches:
wherein the memory sub- system comprises a Solid State Drive (SSD) [Malina teaches its storage device (memory sub-system) may include a solid state drive (para. 35, lines 1-2)]
Malina does not explicitly disclose, but Bjorling discloses:
and wherein the plurality of zones comprise Zoned Namespaces (ZNS). [Bjorling teaches a storage device comprising a plurality of zones and Zoned Namespace (ZNS) (para. 38, line 1 – para. 39, line 1-4)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Malina with Bjorling’s disclosures directed towards use of Zoned Namespaces (ZNS). Doing so would allow for improved administration of storage devices, as “utilizing ZNS 302 may collaborate with the host device such that the host device can be aware of soon-to-be finished zones or controller finished zones, allowing the host device to be informed early and to place data in the open zone if necessary.” [Bjorling: 0062]
Therefore, it would have been obvious to combine Malina and Bjorling for the benefit of obtaining the above specified limitations.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Malina in view of Garnier et al. (WO2007090857A1, hereinafter Garnier)
As per claim 7, Malina teaches all the limitations of claim 7 as shown above. Malina does not explicitly disclose, but Garnier discloses:
wherein the write request comprises a plurality of write requests with changes to different portions of a superblock of the file system [Garnier teaches an update operation (write request) for updating a data (page 17, second paragraph under the heading starting with ‘DESCRIPTION…’, lines 1-2) and also teaches updating a plurality of data (collectively, superblock) in non-volatile memory (see the attached translated reference: page 18, para. 5, lines 13-15)], and further comprising, determining, by the host system, that the superblock is associated with the zone [Garnier teaches copying an entire block (zone) that includes (associated with) the data to be updated (superblock) (page 19 lines 1-3)]; making a copy in main memory of all data in the zone [Garnier teaches copying the entire block P (zone) into a buffer area (main memory) (page 21, para. 5, lines 1-2 (“At step 2, the entire block P of data comprising the data item D 0 to update is copied into the buffer B area provided for that purpose;”))]; updating, by the host system, the copy to reflect the changes of the plurality of write requests [Garnier teaches updating the copy stored in the buffer by incorporating the updated value of the data (page 21, para. 7, lines 1-2)]; erasing all the data in the zone from the memory device [Garnier teaches erasing the original data in the non-volatile memory (page 21, para. 6, line 1; also see, on page 24, the figure on bottom left side of the page, where the third sub-figure accompanied by number ‘3’ corresponds to this step, where the block ‘P’ in the non-volatile memory is erased)]; and initiating, by the host system, a single sequential write of the updated copy in main memory to the zone of the memory device. [Garnier teaches writing the updated block P into the corresponding location (zone) (page 21 para. 7, lines 2-3; also see, on page 24, the figure on bottom right side of the page, where the first sub-figure accompanied by number ‘4’ corresponds to this step, where the block P with updated data D1 is stored in the same original location.]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Malina with Garnier’s disclosures directed towards copying to buffer an entire non-volatile memory area containing data to be updated, updating the area stored in the buffer, and storing the area back into the non-volatile memory. Doing so would allow for improved administration of memory devices by allowing improved stability in data updates. [Garnlier, page 18, para. 2, lines 1-7]
Therefore, it would have been obvious to combine Malina and Garnier for the benefit of obtaining the above specified limitations.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Malina in view of Bjorling and Ehrlich et al. (US 20190278710 A1, hereinafter Ehrlich)
As per claim 13, Malina in view of Bjorling teaches all the limitations of claim 12 as shown above. Malina further teaches: 
wherein the first zone is associated with a first process executing on the host system, and wherein the second zone is associated with a second process executing on the host system.  [Malina teaches file systems such as SMR specific file system (first process) and CMR specific file system (second process) which are executed by the host’s CPU (para. 23, lines 1-6 shows operating system comprising CMR and SMR specific file systems; para. 22, lines 1-9 shows RAM storing operation system among other instructions), where the SMR specific file system and CMR specific file system can manage (associated with) their respective zones (first and second zones) (para. 50, lines 9-13)]
Malina does not explicitly disclose but Ehrlich discloses:
wherein each zone of the plurality of zones in the zone namespace accepts sequential write operations from the host system [While Malina teaches that its SMR zones support sequential writes (para. 47, lines 7-8), it does not explicitly disclose CMR zones supporting sequential writes. Ehrlich teaches CMR regions (zones) subject to sequential write operations. (para. 6, lines 14-18)],
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Malina in view of Bjorling with Ehrlich’s disclosures directed towards performing a sequential writing on a CMR. Doing so would allow for more efficient administration of memory devices by allowing an entire modified file to be “read from a single location in the CMR region of the HDD, i.e., with a single disk access operation.” [Ehrlich: [0005]]
Therefore, it would have been obvious to combine Malina, Bjorling, and Ehrlich for the benefit of obtaining the above specified limitations.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Malina in view of Bjorling and Lu
As per claim 15, Malina in view of Bjorling teaches all the limitations of claim 12 as shown above. Malina in view of Bjorling does not explicitly disclose, but Lu discloses:
wherein the file system comprises a copy on write (COW) file system that copies file data before modifying the file data, wherein the copy on write file system comprises a B-Tree File System (BTRFS). [Lu teaches a file system comprising Copy-on-write B-tree (para. 21, lines 5-8)]
Malina, Bjorling, and Lu are analogous to the claimed invention because they are in the same field of endeavor involving data storage.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Malina, Bjorling, and Lu, to modify the disclosures by Malina in view of Bjorling to include disclosures by Lu since Malina, Bjorling, and Lu all teach data storage in storage systems. Therefore, it would be applying a known technique (providing a file system using copy-on-write and B-tree systems) to a known device (memory device for storing file system data in a plurality of zones according to host directives) ready for improvement to yield predictable results (memory device for storing file system data in a plurality of zones according to host directives, where the file system utilizes copy-on-write and B-tree systems for more securely administration file modifications and better representing file relations).
Therefore, it would have been obvious to combine Malina, Bjorling, and Lu for the benefit of creating a method to obtain the above specified limitations.
As per claim 16, Malina in view of Bjorling teaches all the limitations of claim 12 as shown above. Malina in view of Bjorling does not explicitly disclose, but Lu discloses:
wherein the storage unit comprises an extent of the file system, wherein the extent comprises a contiguous group of blocks of the memory device that store a portion of a file.  [Lu teaches that its entries (storage units) comprise extents of a file (para. 17, lines 1-7); Lu teaches its file extent can be represented by an offset and a number of data blocks occupied by the extent (para. 18, lines 11-17), where the extent would necessarily be contiguous if represented by a consecutive number of blocks.]
Malina, Bjorling, and Lu are analogous to the claimed invention because they are in the same field of endeavor involving data storage.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Malina, Bjorling, and Lu, to modify the disclosures by Malina in view of Bjorling to include disclosures by Lu since Malina, Bjorling, and Lu all teach data storage in storage systems. Therefore, it would be applying a known technique (providing a storage unit with an extent of a file which is stored contiguously) to a known device (memory device for storing file system data in a plurality of zones according to host directives) ready for improvement to yield predictable results (memory device for storing file system data in a plurality of zones according to host directives, zones are provided with contiguously stored extents for better managing directory contents and structure).
Therefore, it would have been obvious to combine Malina, Bjorling, and Lu for the benefit of creating a method to obtain the above specified limitations.

Response to Arguments
	The claim objection for claim 5 as enclosed in the previous non-final rejection has been withdrawn in view of the amendment by the applicant.
With respect to the arguments on pages 8-9 stating that Malina fails to teach the limitations pertaining to the storage units in claims 1 and 17 because Malina fails to disclosure storage units ( “Applicant respectfully submits that Malina fails to disclose "allocating, by the host system, based on the zone characteristic data, a storage unit in a zone; and providing, by the host system, a location of the storage unit to the memory sub-system to store the file system data on the memory device."), the examiner respectfully disagrees.
	The examiner notes that the claims as recited do not provide specific structures of the storage units that would distinguish the storage units from zones. The examiner has therefore interpreted that the recited storage units may correspond to zones. Where the claim recites allocation of the storage units by the host, Malina teaches that the CMR or the SMR specific file system located on the host system stores files to zones managed by either the CMR or the SMR file system, where storing a file in a part or the whole of a zone may comprise allocating. Similarly, where the claim recites providing the location of the storage unit by the host system to the memory sub-system, Malina teaches storing the files to either the CMR zones or SMR zones, through the CMR or SMR specific file systems located on the host, by providing host-issued write commands to a controller in the storage device, which may correspond to providing the location of the zone to the memory sub-system.
As per the argument on page 11 of the remarks stating that the cited arts fail to teach claim 12 (“Thus, Malina and Bjorling, considered either alone or in combination, do not teach or suggest “receiving a request to allocate a storage unit at a location selected by the host system, the storage unit being in the plurality of zones ... storing the updated copy of the file system data at the location received from the host system,” as recited in claim 12.”), the examiner respectfully disagrees.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Still, the examiner notes that the claim as recited does not provide for specific structures of the storage units that would distinguish the storage unit as recited in claim 12 from a zone. The examiner has therefore interpreted that the recited storage units may correspond to zones. Where the emphasized limitations of claim 12 in the argument recite receiving a request to allocate a storage unit in a selected location from the host system, Malina teaches a migration process where the CMR and the SMR specific file systems on the host system pass a file between each other and store the file in either the CMR or the SMR zones, where storing the file in a part or the whole of a zone located in either the CMR or the SMR zones may comprise allocating to a selected location, and where the storage controller that performs writes according to write commands may function as the recipient of the associated command. And where the emphasized limitations of claim 12 in the argument also recite storing the updated copy of the file system data at the location received from the host system, Malina teaches storing the error corrected files to either the CMR or SMR zones, through the CMR or SMR specific file systems located on the host, by providing host-issued write commands to a controller in the storage device, which may correspond to providing the location of the zone to the memory sub-system.
With respect to the arguments on pages 9-11 of the remarks directed to the dependent claims based on their dependency on the independent claims, please see the responses and the rejections pertaining to claims 1, 12, and 17 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS KIM whose telephone number is (571)272-8093. The examiner can normally be reached Monday - Friday: 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SANJIV SHAH can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.Y.K./Examiner, Art Unit 2135      

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135